¶32 (concurring) — I concur. I write separately because I conclude the Kitsap County ordinance is also unconstitutionally vague.
Chambers, J.
¶33 When an ordinance implicates free speech rights, we give it special attention. City of Bremerton v. Spears, 134 Wn.2d 141, 159, 949 P.2d 347 (1998) (citing City of Spokane v. Douglass, 115 Wn.2d 171, 182, 795 P.2d 693 (1990)); cf. Bd. of Trs. v. Fox, 492 U.S. 469, 109 S. Ct. 3028, 106 L. Ed. 2d 388 (1989) (examining when statutes aimed at regulating commercial free speech may be challenged as over-broad). Our state and federal constitutions require that government write laws that the people can understand and that provide ascertainable standards to guide the enforcement of the law. State v. Williams, 144 Wn.2d 197, 203, 26 P.3d 890 (2001); State v. Halstien, 122 Wn.2d 109, 117, 857 P.2d 270 (1993). Vaguely worded ordinances do not meet this constitutional requirement. Still, even when free speech principles are implicated, scientific precision is not required. As long as persons of common intelligence can reasonably determine the meaning and applicability of the statute, the statute is not vague. Douglass, 115 Wn.2d at 178; Halstien, 122 Wn.2d at 118.
*518¶34 In this case, the ordinance defines a sign as “a collection of letters, numbers or symbols which calls attention to a business, product... or service.” Kitsap County Code (KCC) 17.110.675. A portable sign is defined broadly as one “which has no permanent attachment to a building or the ground.” KCC § 17.110.620. Arguably, my mother’s ball cap, sweat shirt, and windbreaker are all portable signs. Her shopping bag, boldly advertising the name of her favorite department store, is even more suspect. She would be well advised not to window shop in Kitsap County.
¶35 The line between innocent and unlawful conduct should be clear. But these definitions are so broad that a person of average intelligence can only guess when they must get a permit before they may lawfully wear a particular hat, shirt, or raincoat in Kitsap County. Accord City of Bellevue v. Lorang, 140 Wn.2d 19, 21, 30-31, 992 P.2d 496 (2000) (striking ordinance as vague when it prohibited telephone calls “ ‘without purpose of legitimate communication’ ” (quoting Bellevue City Code 10A.84.090(A)(4))); Williams, 144 Wn.2d at 203 (holding ordinance that prohibited harassment that caused harm to the mental health of the victim was unconstitutionally vague).
¶36 Additionally, this lack of clarity delegates far too much authority to those charged with enforcement. Cf. Halstien, 122 Wn.2d at 117. Under the ordinance as written, my mother might be prohibited from window shopping in Kitsap County or might not be. It does not provide sufficient guidance to local peace officers. Accordingly, I conclude that this ordinance is unconstitutionally vague. I respectfully concur.